           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage1 1ofof3131




 Fill in this information to identify the case:

 Debtor name         Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-71228
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 13, 2020                       X /s/ Ozzie Areu
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ozzie Areu
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage2 2ofof3131
 Fill in this information to identify the case:

 Debtor name            Areu Studios, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               20-71228
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $            71,000.17

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $            71,000.17


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,511,442.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          4,511,442.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage3 3ofof3131
 Fill in this information to identify the case:

 Debtor name          Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-71228
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of America                                        Checking                         6983                                  $71,000.00




            3.2.     Bank of America                                        Checking                         6559                                           $0.17



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $71,000.17
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Georgia Power Security Deposit                                                                                                  Unknown



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage4 4ofof3131
 Debtor         Areu Studios, LLC                                                            Case number (If known) 20-71228
                Name



 9.         Total of Part 2.                                                                                                                $0.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.
                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.        Mutual funds or publicly traded stocks not included in Part 1
            Name of fund or stock:

 15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
            partnership, or joint venture
            Name of entity:                                               % of ownership


            15.1.    Good Deed 317, LLC                                             100       %                                            Unknown



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                                $0.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No.   Go to Part 9.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                               Entered
                                                                     11/13/20
                                                                        03/05/21
                                                                              14:20:05
                                                                                 11:58:14
                                                                                        Desc
                                                                                           Desc
                                                                                             Main
                                      Document
                                        Exhibit 1 PagePage5 5ofof3131
 Debtor         Areu Studios, LLC                                                             Case number (If known) 20-71228
                Name


     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                        $0.00                                           Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                               Entered
                                                                     11/13/20
                                                                        03/05/21
                                                                              14:20:05
                                                                                 11:58:14
                                                                                        Desc
                                                                                           Desc
                                                                                             Main
                                      Document
                                        Exhibit 1 PagePage6 6ofof3131
 Debtor          Areu Studios, LLC                                                                                   Case number (If known) 20-71228
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $71,000.17

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $71,000.17          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $71,000.17




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage7 7ofof3131
 Fill in this information to identify the case:

 Debtor name          Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)              20-71228
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    LV Atlanta, LLC                               Describe debtor's property that is subject to a lien                         $0.00              Unknown
        Creditor's Name                               Membership Interest in Good Deed 317, LLC
        175 SW 7th Street
        Suite 2010
        Miami, FL 33130
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                               Entered
                                                                     11/13/20
                                                                        03/05/21
                                                                              14:20:05
                                                                                 11:58:14
                                                                                        Desc
                                                                                           Desc
                                                                                             Main
                                      Document
                                        Exhibit 1 PagePage8 8ofof3131
 Fill in this information to identify the case:

 Debtor name         Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          20-71228
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Georgia Deparment of Revenue                              Check all that apply.
           Taxpayer Services Division                                 Contingent
           P.O. Box 105499                                            Unliquidated
           Atlanta, GA 30348                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Office                                  Contingent
           401 W. Peachtree St., NW                                   Unliquidated
           Atlanta, GA 30308                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   35745                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                     Document
                                       Exhibit 1 PagePage9 9ofof3131
 Debtor       Areu Studios, LLC                                                                       Case number (if known)            20-71228
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,500.00
          Adam Keen                                                           Contingent
          659 Auburn Ave NE                                                   Unliquidated
          #271                                                                Disputed
          Atlanta, GA 30312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $730.00
          AT&T                                                                Contingent
          2300 Parklake Center Dr                                             Unliquidated
          Tucker, GA 30084                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,979.00
          AT&T                                                                Contingent
          2300 Parklake Center Dr                                             Unliquidated
          Tucker, GA 30084                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $387,777.00
          Cinelease                                                           Contingent
          10 Southwoods Pkwy #100                                             Unliquidated
          Atlanta, GA 30354                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,386.00
          Clayton Robert Barker III                                           Contingent
          Law Offices of Robert Barker                                        Unliquidated
          4779 Sedberry Hill Court SE                                         Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,049.00
          Corporate Creations Network In                                      Contingent
          2985 Gordy Parkway, 1st Floor                                       Unliquidated
          Marietta, GA 30066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Cushman & Wakefield                                                 Contingent
          1180 Peachtree Street NE #3100                                      Unliquidated
          Atlanta, GA 30309                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1010ofof3131
 Debtor       Areu Studios, LLC                                                                       Case number (if known)            20-71228
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,000.00
          Develop LLC                                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Professional Services (April - October)
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,899.00
          ECS, Inc.                                                           Contingent
          15351 West 109th Street                                             Unliquidated
          Lenexa, KS 66219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2525
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,912.00
          Endavo Media & Communications                                       Contingent
          3423 Piedmont Rd NE                                                 Unliquidated
          Atlanta, GA 30305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $110,000.00
          Eric Cape                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Loan
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,676,442.00
          Good Deed 317, LLC                                                  Contingent
          3133 Continental Colony Parkway SW                                  Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,750.00
          Green Fern Tree Service                                             Contingent
          1310 Northshore Drive                                               Unliquidated
          Roswell, GA 30076                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,540.00
          Humana                                                              Contingent
          500 West Main Street                                                Unliquidated
          Louisville, KY 40202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1111ofof3131
 Debtor       Areu Studios, LLC                                                                       Case number (if known)            20-71228
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,220.00
          Johnson Controls                                                    Contingent
          1350 Northmeadow Pkwy #100                                          Unliquidated
          Roswell, GA 30075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lawrence & Bundy LLC                                                Contingent
          1180 W. Peachtree St NW #1650                                       Unliquidated
          Atlanta, GA 30309                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $350,000.00
          Mary Propes                                                         Contingent
          126 Seven Farms Dr                                                  Unliquidated
          Suite 110                                                           Disputed
          Daniel Island, SC 29492
                                                                             Basis for the claim:    Investor Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $110,000.00
          Mike Phelps                                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Loan
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $290,000.00
          Miriam Miras                                                        Contingent
          1680 Sugarloaf Club Dr                                              Unliquidated
          Duluth, GA 30097                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $703,287.00
          Ozzie Areu                                                          Contingent
          3133 Continental Colony Parkway SW                                  Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Palmer Productions                                                  Contingent
          3133 Continental Colony Parkway SW                                  Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid Compensation (July, August, September,
          Last 4 digits of account number                                    October)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1212ofof3131
 Debtor       Areu Studios, LLC                                                                       Case number (if known)            20-71228
              Name

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $125,000.00
           Rene Jongsman                                                      Contingent
           2828 Peachtree St                                                  Unliquidated
           #2801                                                              Disputed
           Atlanta, GA 30305
                                                                             Basis for the claim:    Investor Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $131,501.00
           Rinehart Security & Consulting                                     Contingent
           2451 Cumberland Pkwy, SE                                           Unliquidated
           Atlanta, GA 30339                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,500.00
           Sohonet                                                            Contingent
           12950 Culver Blvd, Suite 100                                       Unliquidated
           Los Angeles, CA 90066                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $52,083.00
           Sophia Hellena                                                     Contingent
           PO Box 908                                                         Unliquidated
           Oakwood, GA 30566                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim: Unpaid Compensation (June, July, August,
           Last 4 digits of account number                                   September, October)
                                                                             Is the claim subject to offset?    No  Yes
 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $187,500.00
           Spot on Content LLC                                                Contingent
           6787 West Tropicana, Suite 233                                     Unliquidated
           Las Vegas, NV 89103                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Investor Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,727.00
           ULINE                                                              Contingent
           12575 Uline Drive                                                  Unliquidated
           Pleasant Prairie, WI 53158                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      4299
                                                                             Is the claim subject to offset?    No  Yes
 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,160.00
           VSC Fire Security                                                  Contingent
           1780 Corporate Drive, Ste 425                                      Unliquidated
           Norcross, GA 30093                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1313ofof3131
 Debtor       Areu Studios, LLC                                                                  Case number (if known)         20-71228
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  4,511,442.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     4,511,442.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                      Document
                                       Exhibit 1 PagePage1414ofof3131
 Fill in this information to identify the case:

 Debtor name         Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-71228
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Revenue Sharing
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                April 2021
                                                                                     Cinelease
              List the contract number of any                                        10 Southwoods Pkwy #100
                    government contract                                              Atlanta, GA 30354


 2.2.         State what the contract or                  Studio Sublease
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                April 2021
                                                                                     Cinelease
              List the contract number of any                                        10 Southwoods Pkwy #100
                    government contract                                              Atlanta, GA 30354




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1515ofof3131
 Fill in this information to identify the case:

 Debtor name         Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-71228
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Good Deed 317,                    3133 Continental Colony Parkway SW               LV Atlanta, LLC                 D       2.1
             LLC                               Atlanta, GA 30331                                                                 E/F
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1616ofof3131



 Fill in this information to identify the case:

 Debtor name         Areu Studios, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-71228
                                                                                                                                          Check if this is an
                                                                                                                                             amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                            Gross revenue
       which may be a calendar year                                                            Check all that apply                          (before deductions and
                                                                                                                                             exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $2,685,814.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                $2,728,389.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Price Waterhouse Cooper                                     9/14/20                          $20,000.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1717ofof3131
 Debtor       Areu Studios, LLC                                                                         Case number (if known) 20-71228



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.2.
               United Healthcare                                           8/4/20                           $29,053.22          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Georgia Power                                               8/13/20                          $35,606.61          Secured debt
               805-B Abernathy Blvd                                                                                             Unsecured loan repayments
               Atlanta, GA 30310                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Johnson Controls                                            8/12/20                          $20,000.00          Secured debt
               1350 Northmeadow Pkwy #100                                                                                       Unsecured loan repayments
               Roswell, GA 30075                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Rinehart Security & Consulting                              8/12/20                          $30,000.00          Secured debt
               2451 Cumberland Pkwy, SE                                                                                         Unsecured loan repayments
               Atlanta, GA 30339                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Spot on Content LLC                                         10/2/2020                        $20,000.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               AFCO Credit Corporation                                     10/2/2020                        $28,219.17          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               ERS Moore Investment Holdings                               10/13/2020                       $10,000.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.9.
               Palmer Productions                                          10/15/2020                       $12,500.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1818ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       .    Georgia Power                                                  10/1/2020                        $11,762.61          Secured debt
               805-B Abernathy Blvd                                                                                             Unsecured loan repayments
               Atlanta, GA 30310                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Georgia Power                                                  10/1/2020                          $8,374.12         Secured debt
               805-B Abernathy Blvd                                                                                             Unsecured loan repayments
               Atlanta, GA 30310                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    Georgia Power                                                  10/28/2020                         $9,881.11         Secured debt
               805-B Abernathy Blvd                                                                                             Unsecured loan repayments
               Atlanta, GA 30310                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.13
       .    Georgia Power                                                  10/28/2020                         $9,040.72         Secured debt
               805-B Abernathy Blvd                                                                                             Unsecured loan repayments
               Atlanta, GA 30310                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.14
       .    Rinehart Security & Consulting                                 10/3/2020                        $25,000.00          Secured debt
               2451 Cumberland Pkwy, SE                                                                                         Unsecured loan repayments
               Atlanta, GA 30339                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.15
       .    Johnson Controls                                               10/7/2020                        $12,600.00          Secured debt
               1350 Northmeadow Pkwy #100                                                                                       Unsecured loan repayments
               Roswell, GA 30075                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    Rinehart Security & Consulting                                 10/28/2020                       $20,000.00          Secured debt
               2451 Cumberland Pkwy, SE                                                                                         Unsecured loan repayments
               Atlanta, GA 30339                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage1919ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage2020ofof3131
 Debtor        Areu Studios, LLC                                                                           Case number (if known) 20-71228



       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Jones & Walden, LLC
                699 Piedmont Avenue NE
                Atlanta, GA 30308                                    Attorney Fees                                             10/28/2020         $43,775.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Jones & Walden, LLC
                699 Piedmont Ave, NE
                Atlanta, GA 30308                                                                                              10/28/20             $6,225.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers        Total amount or
                                                                                                                       were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer        Total amount or
               Address                                          payments received or debts paid in exchange              was made                      value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                      Document
                                       Exhibit 1 PagePage2121ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228




       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                      Document
                                       Exhibit 1 PagePage2222ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228




       None
       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage2323ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Bernie Palmer                                                                                                         2019 - current
                    3133 Continental Colony Parkway
                    Atlanta, GA 30331
       26a.2.       Price Waterhouse Cooper                                                                                               2019 - Current
                    1075 Peachtree Street
                    Suite 2600
                    Atlanta, GA 30309

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Various 3rd Party Brokers



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Arue Bros, LLC                                 3133 Continental Colony Parkway                     Member                                 16%
                                                      SW
                                                      Atlanta, GA 30331
       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Arue Family Ventures, LLC                      3133 Continental Colony Parkway                     Managing Member                        51%
                                                      SW
                                                      Atlanta, GA 30331




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage2424ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ozzie Areu                                     3133 Continental Colony Parkway                     Manager/CEO
                                                      SW
                                                      Atlanta, GA 30331


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Ozzie Areu
       .    3133 Continental Colony
               Parkway SW                                                                                                Nov 2019 -
               Atlanta, GA 30331                                $196,713                                                 October 2020      Compensation

               Relationship to debtor
               Manager/CEO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case20-71228-pmb
                  20-71228-pmb Doc
                                Doc2792-1
                                        FiledFiled
                                               11/13/20
                                                   03/05/21
                                                          Entered
                                                              Entered
                                                                    11/13/20
                                                                       03/05/21
                                                                             14:20:05
                                                                                11:58:14
                                                                                       Desc
                                                                                          Desc
                                                                                            Main
                                      Document
                                       Exhibit 1 PagePage2525ofof3131
 Debtor      Areu Studios, LLC                                                                          Case number (if known) 20-71228



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 13, 2020

 /s/ Ozzie Areu                                                         Ozzie Areu
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage2626ofof3131
                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      Areu Studios, LLC                                                                                         Case No.       20-71228
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Arue Bros, LLC                                                      Equity           16                                         Membership Interest
 3133 Continental Colony Parkway SW
 Atlanta, GA 30331

 Arue Family Ventures, LLC                                           Equity           51%                                        Membership Interest
 3133 Continental Colony Parkway SW
 Atlanta, GA 30331


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 13, 2020                                                       Signature /s/ Ozzie Areu
                                                                                            Ozzie Areu

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case
            Case20-71228-pmb
                 20-71228-pmb Doc
                               Doc2792-1
                                       FiledFiled
                                              11/13/20
                                                  03/05/21
                                                         Entered
                                                             Entered
                                                                   11/13/20
                                                                      03/05/21
                                                                            14:20:05
                                                                               11:58:14
                                                                                      Desc
                                                                                         Desc
                                                                                           Main
                                     Document
                                      Exhibit 1 PagePage2727ofof3131




                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      Areu Studios, LLC                                                                       Case No.   20-71228
                                                                                  Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 13, 2020                                         /s/ Ozzie Areu
                                                                       Ozzie Areu/Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case
     Case20-71228-pmb
          20-71228-pmb Doc
                        Doc2792-1
                                FiledFiled
                                       11/13/20
                                           03/05/21
                                                  Entered
                                                      Entered
                                                            11/13/20
                                                               03/05/21
                                                                     14:20:05
                                                                        11:58:14
                                                                               Desc
                                                                                  Desc
                                                                                    Main
                              Document
                               Exhibit 1 PagePage2828ofof3131


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                          Adam Keen
                          659 Auburn Ave NE
                          #271
                          Atlanta, GA 30312



                          AT&T
                          2300 Parklake Center Dr
                          Tucker, GA 30084



                          Cinelease
                          10 Southwoods Pkwy #100
                          Atlanta, GA 30354



                          Clayton Robert Barker III
                          Law Offices of Robert Barker
                          4779 Sedberry Hill Court SE
                          Atlanta, GA 30339



                          Corporate Creations Network In
                          2985 Gordy Parkway, 1st Floor
                          Marietta, GA 30066



                          Cushman & Wakefield
                          1180 Peachtree Street NE #3100
                          Atlanta, GA 30309



                          Develop LLC




                          ECS, Inc.
                          15351 West 109th Street
                          Lenexa, KS 66219



                          Endavo Media & Communications
                          3423 Piedmont Rd NE
                          Atlanta, GA 30305
Case
 Case20-71228-pmb
      20-71228-pmb Doc
                    Doc2792-1
                            FiledFiled
                                   11/13/20
                                       03/05/21
                                              Entered
                                                  Entered
                                                        11/13/20
                                                           03/05/21
                                                                 14:20:05
                                                                    11:58:14
                                                                           Desc
                                                                              Desc
                                                                                Main
                          Document
                           Exhibit 1 PagePage2929ofof3131



                      Eric Cape




                      Georgia Deparment of Revenue
                      Taxpayer Services Division
                      P.O. Box 105499
                      Atlanta, GA 30348



                      Good Deed 317, LLC
                      3133 Continental Colony Parkway SW
                      Atlanta, GA 30331



                      Green Fern Tree Service
                      1310 Northshore Drive
                      Roswell, GA 30076



                      Humana
                      500 West Main Street
                      Louisville, KY 40202



                      Internal Revenue Service
                      Central Insolvency Office
                      401 W. Peachtree St., NW
                      Atlanta, GA 30308



                      Johnson Controls
                      1350 Northmeadow Pkwy #100
                      Roswell, GA 30075



                      Lawrence & Bundy LLC
                      1180 W. Peachtree St NW #1650
                      Atlanta, GA 30309



                      LV Atlanta, LLC
                      175 SW 7th Street
                      Suite 2010
                      Miami, FL 33130
Case
 Case20-71228-pmb
      20-71228-pmb Doc
                    Doc2792-1
                            FiledFiled
                                   11/13/20
                                       03/05/21
                                              Entered
                                                  Entered
                                                        11/13/20
                                                           03/05/21
                                                                 14:20:05
                                                                    11:58:14
                                                                           Desc
                                                                              Desc
                                                                                Main
                          Document
                           Exhibit 1 PagePage3030ofof3131



                      Mary Propes
                      126 Seven Farms Dr
                      Suite 110
                      Daniel Island, SC 29492



                      Mike Phelps




                      Miriam Miras
                      1680 Sugarloaf Club Dr
                      Duluth, GA 30097



                      Ozzie Areu
                      3133 Continental Colony Parkway SW
                      Atlanta, GA 30331



                      Palmer Productions
                      3133 Continental Colony Parkway SW
                      Atlanta, GA 30331



                      Rene Jongsman
                      2828 Peachtree St
                      #2801
                      Atlanta, GA 30305



                      Rinehart Security & Consulting
                      2451 Cumberland Pkwy, SE
                      Atlanta, GA 30339



                      Sohonet
                      12950 Culver Blvd, Suite 100
                      Los Angeles, CA 90066



                      Sophia Hellena
                      PO Box 908
                      Oakwood, GA 30566
Case
 Case20-71228-pmb
      20-71228-pmb Doc
                    Doc2792-1
                            FiledFiled
                                   11/13/20
                                       03/05/21
                                              Entered
                                                  Entered
                                                        11/13/20
                                                           03/05/21
                                                                 14:20:05
                                                                    11:58:14
                                                                           Desc
                                                                              Desc
                                                                                Main
                          Document
                           Exhibit 1 PagePage3131ofof3131



                      Spot on Content LLC
                      6787 West Tropicana, Suite 233
                      Las Vegas, NV 89103



                      ULINE
                      12575 Uline Drive
                      Pleasant Prairie, WI 53158



                      VSC Fire Security
                      1780 Corporate Drive, Ste 425
                      Norcross, GA 30093
